Citation Nr: 1735768	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  16-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date prior to July 29, 2014, for the award of service connection for delusional disorder, mixed persecutory and grandiose type.

2.  Entitlement to an initial rating in excess of 70 percent for delusional disorder, mixed persecutory and grandiose type.

3.  Entitlement to special monthly compensation (SMC) at the housebound rate.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1983 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2015 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a psychiatric disorder was received on July 29, 2014, and there is no unadjudicated formal or informal claim of entitlement to service connection for a psychiatric disorder prior to this date. 

2.  Since July 29, 2014, the Veteran's delusional disorder has been manifested by total occupational and social impairment.  

3.  As of July 29, 2014, the Veteran has additional service-connected disabilities apart from his delusional disorder independently ratable at 60 percent disabling.

4.  As a 100 percent rating for delusional disorder and SMC is being assigned for the entirety of the period on appeal, there remain no questions of law or fact to be decided regarding entitlement to a TDIU.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 29, 2014 for the award of service connection for delusional disorder, mixed persecutory and grandiose type, are not met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. §§ 3.155 (as in effect prior to March 24, 2015); 38 C.F.R. §§ 3.1(p), 3.151, 3.400 (2016). 

2.  The criteria for a 100 percent rating for delusional disorder, mixed persecutory and grandiose type, are met since July 29, 2014.  38 U.S.C.A. §§ 1155 , 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9208 (2016). 

3.  The criteria for SMC at the housebound rate are met from July 29, 2014.  
38 U.S.C.A. § 1114 (s)(1) (West 2014); 38 C.F.R. § 3.350 (2016).

4.  The appeal concerning entitlement to a TDIU is dismissed as moot.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

In general, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  A claim is a written communication requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the current effective date for the Veteran's delusional disorder is prior to that date, the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take. All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The current effective date of service connection for delusional disorder is July 29, 2014, the date the Veteran contacted VA by phone and stated that he intended to apply for compensation under the fully developed claim (FDC) Program.  See July 2014 VA Form 27-0820, Report of General Information.  In October 2014, the Veteran submitted a completed application for disability compensation for his psychiatric disorder.  See October 2014 VA Form 21-526EZ.  

In correspondence to VA, neither the Veteran nor his attorney has advanced any specific arguments as to why an earlier effective date is warranted for the award of service connection for delusional disorder.  In this regard, there is no unadjudicated formal claim of entitlement to service connection for a psychiatric disorder prior to July 29, 2014, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  In this regard, an August 1992 VA Form 21-4138, Statement in Support of Claim, which requests that the VA rate his "severe arm condition," cannot reasonably be construed as an informal claim for service connection for a psychiatric disorder, as it does not identify a psychiatric disorder as the benefit sought.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).  Additionally, any treatment records diagnosing a psychiatric disorder prior to July 29, 2014 cannot constitute an original claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).

Thus, July 29, 2014 is the earliest possible effective date available by law.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than July 29, 2014 and the appeal for an earlier effective date for the award of service connection for delusional disorder must be denied.

Higher Initial Rating

The Veteran's delusional disorder is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9208.  DC 9208 is rated under the General Rating Formula for Mental Disorders, which provides that a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A July 2016 VA Mental Disorders Disability Benefits Questionnaire (DBQ) completed by a private examiner endorses gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, and disorientation to time and place, supportive of a 100 percent rating.  The examiner commented on the Veteran's suicidal ideation, which was also noted in the October 2015 VA examination report.  He noted the Veteran's tendency to isolate, that he was suspicious and distrusting of others, and that he avoids all social situations.  He indicated that the Veteran neglects his household chores and personal hygiene, going up to a week or more without showering and weeks without grooming.  The examiner noted that the Veteran seemed combative, evidenced manic symptoms, and reported that his mind was constantly racing with paranoid thoughts.  Of note, the Veteran described an incident in which he had to resist killing a police officer who came to his home, and indicated that when he sees a police officer on one of his infrequent outings he has the same urge.  The examiner concluded that since July 2014, the Veteran evidenced this severe level of symptomatology.

Over the course of the appeal, the Veteran has reported that his contact with other people is very minimal, as he finds it very anxiety-provoking and often becomes "agitated/aggressive when interacting with others."  See September 2014 VA Mental Health Initial Evaluation Note.  Additionally, from the time after he left his last employment at the end of 2000, the Veteran reported that he moved to a home in the woods in an attempt to hide from the government.  The January 2015 VA examiner noted that he "has led a hermit like existence and been unemployed in an isolated rural trailer," and the fact that he only very recently sought mental health treatment is entirely consistent with his delusional disorder.  Other than occasionally talking with or texting a long-term friend from childhood or seeing one other friend, his contact with others is extremely limited.  The January 2015 VA examiner noted that the Veteran "feels alone, believes he cannot trust, and is very lacking in any social support system."  He reports that he has become physically violent when agitated in the past, and his aggressive outbursts are happening more frequently.  Id.  The October 2015 VA examiner noted that the Veteran only recently acquired a telephone, and described his home as dirty.  The VA and private examiners have all endorsed the presence of persistent delusions or hallucinations.  Given these findings, the Board finds the Veteran's delusional disorder results in total social impairment.

Total occupational impairment is also demonstrated.  As noted above, the Veteran has not worked since 2000.  The October 2015 VA examiner noted the Veteran could potentially work in a sedentary environment but would have difficulty communicating, remembers, following instructions, and thinking abstractly, and that his delusional disorder could easily result in misinterpretations of events or actions by others and difficulties concentrating.  The examiner noted he would fare best in a situation that allows him to work independently.  Contrarily, the July 2016 private examiner found the severity of the Veteran's symptoms precluded him from any employment activity, as he could not sustain the stress from a competitive work environment or be expected to engage or adequately function in gainful work activities.  He noted the Veteran's psychiatric disorder would increase the likelihood of his being resistant to a hierarchal work system, cause him to experience more intense anxiety episodes and outbursts, result in his becoming more isolative, and render him ineffective in a work setting.  The Board agrees.

Thus, as total social and occupational impairment is demonstrated, a 100 percent rating is warranted for the Veteran's delusional disorder for the entire appeal period.

SMC

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.

As the Veteran's delusional disorder is now 100 percent disabling, and he has additional service-connected disabilities independently rated at 60 percent (status post nerve relase, right hand and associated scar), the criteria for SMC under 38 U.S.C.A. § 1114 (s)(1) are met as of July 29, 2014.

TDIU

As the Veteran now has a 100 percent schedular rating and SMC for the entire appeal period, the appeal for a TDIU is dismissed as moot.  Bradley v. Peake, 22 Vet. App. 280 (2008).
ORDER

Entitlement to an effective date prior to July 29, 2014, for the award of service connection for delusional disorder, mixed persecutory and grandiose type, is denied.

Effective July 29, 2014, an initial rating in excess of 100 percent for delusional disorder, mixed persecutory and grandiose type, is granted.

Effective July 29, 2014, SMC at the housebound rate is granted.

The appeal for a TDIU is dismissed as moot.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


